     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 1 of 14 Page ID #:91




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                             UNITED STATES DISTRICT COURT
13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DIVISION
15    Robert Gaut,                             Case No. 2:19-cv-08294-MWF (JCx)
16                Plaintiff,                   [Proposed]
17                       v.
                                               Protective Order
18    Robert Wilkie Jr., Secretary of United
      States Department of Veteran Affairs,
19                                             Honorable Jacqueline Chooljian
                  Defendant.
20                                             United States Magistrate Judge
21
22
23
24
25
26
27
28
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 2 of 14 Page ID #:92




 1    1.    BACKGROUND
 2          A.     Purposes and Limitations
 3          As the parties have represented that discovery in this action is likely to involve
 4    production of confidential, proprietary, or private information for which special
 5    protection from public disclosure and from use for any purpose other than prosecuting
 6    this litigation may be warranted, this Court enters the following Protective Order. This
 7    Order does not confer blanket protections on all disclosures or responses to discovery.
 8    The protection it affords from public disclosure and use extends only to the limited
 9    information or items that are entitled to confidential treatment under the applicable legal
10    principles. Further, as set forth in Section 12.3, below, this Protective Order does not
11    entitle the parties to file confidential information under seal. Rather, when the parties
12    seek permission from the court to file material under seal, the parties must comply with
13    Civil Local Rule 79-5 and with any pertinent orders of the assigned District Judge and
14    Magistrate Judge.
15          B.     Good Cause Statement
16          In light of the nature of the claims and allegations in this case and the parties’
17    representations that discovery in this case will involve the production of confidential
18    records, and in order to expedite the flow of information, to facilitate the prompt
19    resolution of disputes over confidentiality of discovery materials, to adequately protect
20    information the parties are entitled to keep confidential, to ensure that the parties are
21    permitted reasonable necessary uses of such material in connection with this action, to
22    address their handling of such material at the end of the litigation, and to serve the ends
23    of justice, a protective order for such information is justified in this matter. The parties
24    shall not designate any information/documents as confidential without a good faith belief
25    that such information/documents have been maintained in a confidential, non-public
26    manner, and that there is good cause or a compelling reason why it should not be part of
27    the public record of this case.
28
                                                    1
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 3 of 14 Page ID #:93




 1    2.    DEFINITIONS
 2          2.1    Action: The instant action, Robert Gaut v. Robert Wilkie Jr., Secretary of
 3    United States Department of Veteran Affairs, Case No. 2:19-cv-08294-MWF (JCx).
 4          2.2    Challenging Party: A Party or Non-Party that challenges the designation of
 5    information or items under this Order.
 6          2.3    “CONFIDENTIAL” Information or Items: Information (regardless of how
 7    it is generated, stored or maintained) or tangible things that qualify for protection under
 8    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 9    Statement.
10          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
11    support staff).
12          2.5    Designating Party: A Party or Non-Party that designates information or
13    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
14          2.6    Disclosure or Discovery Material: All items or information, regardless of
15    the medium or manner in which it is generated, stored, or maintained (including, among
16    other things, testimony, transcripts, and tangible things), that are produced or generated
17    in disclosures or responses to discovery in this matter.
18          2.7    Expert: A person with specialized knowledge or experience in a matter
19    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20    expert witness or as a consultant in this Action.
21          2.8    House Counsel: Attorneys who are employees of a party to this Action.
22    House Counsel does not include Outside Counsel of Record or any other outside
23    counsel.
24          2.9    Non-Party: Any natural person, partnership, corporation, association, or
25    other legal entity not named as a Party to this action.
26          2.10 Outside Counsel of Record: Attorneys who are not employees of a party to
27    this Action but are retained to represent or advise a party to this Action and have
28    appeared in this Action on behalf of that party or are affiliated with a law firm which has
                                                    2
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 4 of 14 Page ID #:94




 1    appeared on behalf of that party, and includes support staff.
 2          2.11 Party: Any party to this Action, including all of its officers, directors,
 3    employees, consultants, retained experts, and Outside Counsel of Record (and their
 4    support staffs).
 5          2.12 Producing Party: A Party or Non-Party that produces Disclosure or
 6    Discovery Material in this Action.
 7          2.13 Professional Vendors: Persons or entities that provide litigation support
 8    services (e.g., photocopying, videotaping, translating, preparing exhibits or
 9    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
10    their employees and subcontractors.
11          2.14 Protected Material: Any Disclosure or Discovery Material that is
12    designated as “CONFIDENTIAL.”
13          2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
14    from a Producing Party.
15    3.    SCOPE
16          The protections conferred by this Order cover not only Protected Material (as
17    defined above), but also (1) any information copied or extracted from Protected Material;
18    (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
19    deposition testimony, conversations, or presentations by Parties or their Counsel that
20    might reveal Protected Material, other than during a court hearing or at trial.
21          Any use of Protected Material during a court hearing or at trial shall be governed
22    by the orders of the presiding judge. This Order does not govern the use of Protected
23    Material during a court hearing or at trial.
24    4.    DURATION
25          Even after final disposition of this litigation, the confidentiality obligations
26    imposed by this Order shall remain in effect until a Designating Party agrees otherwise
27    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
28    later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
                                                     3
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 5 of 14 Page ID #:95




 1    and (2) final judgment herein after the completion and exhaustion of all appeals,
 2    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
 3    any motions or applications for extension of time pursuant to applicable law.
 4    5.    DESIGNATING PROTECTED MATERIAL
 5          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
 6    Party or Non-Party that designates information or items for protection under this Order
 7    must take care to limit any such designation to specific material that qualifies under the
 8    appropriate standards. The Designating Party must designate for protection only those
 9    parts of material, documents, items, or oral or written communications that qualify so
10    that other portions of the material, documents, items, or communications for which
11    protection is not warranted are not swept unjustifiably within the ambit of this Order.
12          Mass, indiscriminate, or routinized designations are prohibited. Designations that
13    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
14    to unnecessarily encumber the case development process or to impose unnecessary
15    expenses and burdens on other parties) may expose the Designating Party to sanctions.
16          If it comes to a Designating Party’s attention that information or items that it
17    designated for protection do not qualify for protection, that Designating Party must
18    promptly notify all other Parties that it is withdrawing the inapplicable designation.
19          5.2    Manner and Timing of Designations. Except as otherwise provided in this
20    Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or
21    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
22    must be clearly so designated before the material is disclosed or produced.
23          Designation in conformity with this Order requires:
24          (a) for information in documentary form (e.g., paper or electronic documents, but
25    excluding transcripts of depositions), that the Producing Party affix at a minimum, the
26    legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
27    contains protected material. If only a portion or portions of the material on a page
28
                                                    4
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 6 of 14 Page ID #:96




 1    qualifies for protection, the Producing Party also must clearly identify the protected
 2    portions (e.g., by making appropriate markings in the margins).
 3          A Party or Non-Party that makes original documents available for inspection need
 4    not designate them for protection until after the inspecting Party has indicated which
 5    documents it would like copied and produced. During the inspection and before the
 6    designation, all of the material made available for inspection shall be deemed
 7    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 8    copied and produced, the Producing Party must determine which documents, or portions
 9    thereof, qualify for protection under this Order. Then, before producing the specified
10    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
11    that contains Protected Material. If only a portion or portions of the material on a page
12    qualifies for protection, the Producing Party also must clearly identify the protected
13    portion(s) (e.g., by making appropriate markings in the margins).
14          (b) for testimony given in depositions that the Designating Party identifies on the
15    record, before the close of the deposition as protected testimony.
16          (c) for information produced in some form other than documentary and for any
17    other tangible items, that the Producing Party affix in a prominent place on the exterior
18    of the container or containers in which the information is stored the legend
19    “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
20    the Producing Party, to the extent practicable, shall identify the protected portion(s).
21          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
22    to designate qualified information or items does not, standing alone, waive the
23    Designating Party’s right to secure protection under this Order for such material. Upon
24    timely correction of a designation, the Receiving Party must make reasonable efforts to
25    assure that the material is treated in accordance with the provisions of this Order.
26
27
28
                                                    5
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 7 of 14 Page ID #:97




 1    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 3    designation of confidentiality at any time that is consistent with the Court’s Scheduling
 4    Order.
 5          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6    resolution process under Central District Local Rule 37-1 et seq.
 7          6.3    The burden of persuasion in any such challenge proceeding shall be on the
 8    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 9    to harass or impose unnecessary expenses and burdens on other parties) may expose the
10    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
11    the confidentiality designation, all parties shall continue to afford the material in
12    question the level of protection to which it is entitled under the Producing Party’s
13    designation until the Court rules on the challenge.
14    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
15          7.1    Basic Principles. A Receiving Party may use Protected Material that is
16    disclosed or produced by another Party or by a Non-Party in connection with this Action
17    only for prosecuting, defending, or attempting to settle this Action. Such Protected
18    Material may be disclosed only to the categories of persons and under the conditions
19    described in this Order. When the Action has been terminated, a Receiving Party must
20    comply with the provisions of Section 13 below.
21          Protected Material must be stored and maintained by a Receiving Party at a
22    location and in a secure manner that ensures that access is limited to the persons
23    authorized under this Order.
24          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
25    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
26    may disclose any information or item designated “CONFIDENTIAL” only to:
27
28
                                                    6
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 8 of 14 Page ID #:98




 1          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 2    employees of said Outside Counsel of Record to whom it is reasonably necessary to
 3    disclose the information for this Action;
 4          (b) the officers, directors, and employees (including House Counsel) of the
 5    Receiving Party to whom disclosure is reasonably necessary for this Action;
 6          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
 7    is reasonably necessary for this Action and who have signed the “Acknowledgment and
 8    Agreement to Be Bound” (Exhibit A);
 9          (d) the court and its personnel;
10          (e) court reporters and their staff;
11          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
12    whom disclosure is reasonably necessary for this Action and who have signed the
13    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14          (g) the author or recipient of a document containing the information or a
15    custodian or other person who otherwise possessed or knew the information;
16          (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
17    to whom disclosure is reasonably necessary provided that: (1) the witness sign the
18    “Acknowledgment and Agreement to Be Bound” form attached as Exhibit A hereto; and
19    (2) they will not be permitted to keep any confidential information unless they sign the
20    “Acknowledgment and Agreement to Be Bound” attached as Exhibit A, unless otherwise
21    agreed by the Designating Party or ordered by the court. Pages of transcribed deposition
22    testimony or exhibits to depositions that reveal Protected Material may be separately
23    bound by the court reporter and may not be disclosed to anyone except as permitted
24    under this Protective Order;
25           (i) any mediator or settlement officer, and their supporting personnel, mutually
26    agreed upon by any of the parties engaged in settlement discussions; and
27          (j) any other person the parties agree to in writing provided that: (1) the person
28    sign the “Acknowledgment and Agreement to Be Bound” form attached as Exhibit A
                                                   7
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 9 of 14 Page ID #:99




 1    hereto; and (2) they will not be permitted to keep any confidential information unless
 2    they sign the “Acknowledgment and Agreement to Be Bound” attached as Exhibit A,
 3    unless otherwise agreed by the Designating Party or ordered by the court.
 4    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 5          IN OTHER LITIGATION
 6          If a Party is served with a subpoena or a court order issued in other litigation that
 7    compels disclosure of any information or items designated in this Action as
 8    “CONFIDENTIAL,” that Party must:
 9          (a) promptly notify in writing the Designating Party. Such notification shall
10    include a copy of the subpoena or court order unless prohibited by law;
11          (b) promptly notify in writing the party who caused the subpoena or order to issue
12    in the other litigation that some or all of the material covered by the subpoena or order is
13    subject to this Protective Order. Such notification shall include a copy of this Protective
14    Order; and
15          (c) cooperate with respect to all reasonable procedures sought to be pursued by
16    the Designating Party whose Protected Material may be affected.
17          If the Designating Party timely seeks a protective order, the Party served with the
18    subpoena or court order shall not produce any information designated in this action as
19    “CONFIDENTIAL” before a determination by the court from which the subpoena or
20    order issued, unless the Party has obtained the Designating Party’s permission, or unless
21    otherwise required by the law or court order. The Designating Party shall bear the
22    burden and expense of seeking protection in that court of its confidential material and
23    nothing in these provisions should be construed as authorizing or encouraging a
24    Receiving Party in this Action to disobey a lawful directive from another court.
25    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26          PRODUCED IN THIS LITIGATION
27          (a) The terms of this Order are applicable to information produced by a Non-Party
28    in this Action and designated as “CONFIDENTIAL.” Such information produced by
                                                   8
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 10 of 14 Page ID #:100




 1     Non-Parties in connection with this litigation is protected by the remedies and relief
 2     provided by this Order. Nothing in these provisions should be construed as prohibiting a
 3     Non-Party from seeking additional protections.
 4              (b) In the event that a Party is required, by a valid discovery request, to produce a
 5     Non-Party’s confidential information in its possession, and the Party is subject to an
 6     agreement with the Non-Party not to produce the Non-Party’s confidential information,
 7     then the Party shall:
 8              (1) promptly notify in writing the Requesting Party and the Non-Party that some
 9     or all of the information requested is subject to a confidentiality agreement with a Non-
10     Party;
11              (2) promptly provide the Non-Party with a copy of the Protective Order in this
12     Action, the relevant discovery request(s), and a reasonably specific description of the
13     information requested; and
14              (3) make the information requested available for inspection by the Non-Party, if
15     requested.
16              (c) If a Non-Party represented by counsel fails to commence the process called for
17     by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice and
18     accompanying information or fails contemporaneously to notify the Receiving Party that
19     it has done so, the Receiving Party may produce the Non-Party’s confidential
20     information responsive to the discovery request. If an unrepresented Non-Party fails to
21     seek a protective order from this court within 14 days of receiving the notice and
22     accompanying information, the Receiving Party may produce the Non-Party’s
23     confidential information responsive to the discovery request. If the Non-Party timely
24     seeks a protective order, the Receiving Party shall not produce any information in its
25     possession or control that is subject to the confidentiality agreement with the Non-Party
26     before a determination by the court unless otherwise required by the law or court order.
27     Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
28     seeking protection in this court of its Protected Material.
                                                      9
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 11 of 14 Page ID #:101




 1     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3     Protected Material to any person or in any circumstance not authorized under this
 4     Protective Order, the Receiving Party must immediately (a) notify in writing the
 5     Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 6     unauthorized copies of the Protected Material, (c) inform the person or persons to whom
 7     unauthorized disclosures were made of all the terms of this Order, and (d) request such
 8     person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 9     attached hereto as Exhibit A.
10     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11           PROTECTED MATERIAL
12           When a Producing Party gives notice to Receiving Parties that certain
13     inadvertently produced material is subject to a claim of privilege or other protection, the
14     obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
15     26(b)(5)(B). This provision is not intended to modify whatever procedure may be
16     established in an e-discovery order that provides for production without prior privilege
17     review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
18     an agreement on the effect of disclosure of a communication or information covered by
19     the attorney-client privilege or work product protection, the parties may incorporate their
20     agreement into this Protective Order.
21     12.   MISCELLANEOUS
22           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
23     person to seek its modification by the Court in the future.
24           12.2 Right to Assert Other Objections. No Party waives any right it otherwise
25     would have to object to disclosing or producing any information or item on any ground
26     not addressed in this Protective Order. Similarly, no Party waives any right to object on
27     any ground to use in evidence of any of the material covered by this Protective Order.
28
                                                    10
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 12 of 14 Page ID #:102




 1           12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 2     Material must comply with Civil Local Rule 79-5 and with any pertinent orders of the
 3     assigned District Judge and Magistrate Judge. If a Party's request to file Protected
 4     Material under seal is denied by the court, then the Receiving Party may file the
 5     information in the public record unless otherwise instructed by the court.
 6     13.   FINAL DISPOSITION
 7           After the final disposition of this Action, as defined in Section 4, within 60 days of
 8     a written request by the Designating Party, each Receiving Party must return all
 9     Protected Material to the Producing Party or destroy such material. As used in this
10     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
11     summaries, and any other format reproducing or capturing any of the Protected Material.
12     Whether the Protected Material is returned or destroyed, the Receiving Party must
13     submit a written certification to the Producing Party (and, if not the same person or
14     entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
15     where appropriate) all the Protected Material that was returned or destroyed and (2)
16     affirms that the Receiving Party has not retained any copies, abstracts, compilations,
17     summaries or any other format reproducing or capturing any of the Protected Material.
18     Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
19     pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
20     correspondence, deposition and trial exhibits, expert reports, attorney work product,
21     consultant and expert work product, and any other documents or material related to this
22     Action even if such materials contain Protected Material. Any such archival copies that
23     contain or constitute Protected Material remain subject to this Protective Order as set
24     forth in Section 4.
25           ///
26           ///
27           ///
28           ///
                                                   11
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 13 of 14 Page ID #:103




 1     14.   VIOLATIONS OF ORDER
 2           Any violation of this Order may be punished by any and all appropriate measures
 3     including, without limitation, contempt proceedings and monetary sanctions.
 4
 5           IT IS SO ORDERED.
 6
 7      Dated: July 28, 2020
                                                               /s/
 8                                              Honorable Jacqueline Chooljian
                                                United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 12
     Case 2:19-cv-08294-MWF-JC Document 20 Filed 07/28/20 Page 14 of 14 Page ID #:104




 1                                            EXHIBIT A
 2              Acknowledgment and Agreement to be Bound by Protective Order
 3
 4           I, ________________________________________ [print or type full name],
 5     declare under penalty of perjury that I have read in its entirety and understand the
 6     Protective Order that was issued by the United States District Court for the Central
 7                                 July 28, 2020
       District of California on ___________________    in the case of Robert Gaut v. Robert
 8     Wilkie Jr., Secretary of United States Department of Veteran Affairs, Case No. 2:19-cv-
 9     08294-MWF (JCx).
10           I agree to comply with and to be bound by all the terms of this Protective Order
11     and I understand and acknowledge that failure to so comply could expose me to
12     sanctions and punishment in the nature of contempt. I solemnly promise that I will not
13     disclose in any manner any information or item that is subject to this Protective Order to
14     any person or entity except in strict compliance with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court for
16     the Central District of California for the purpose of enforcing the terms of this Protective
17     Order, even if such enforcement proceedings occur after termination of this action.
18           I hereby appoint ________________________________ [print or type full name]
19     of ______________________________________________ [print or type full address
20     and telephone number] as my California agent for service of process in connection with
21     this action or any proceedings related to enforcement of this Protective Order.
22
       Date: ______________________________________
23
24     City and State where sworn and signed: _________________________________
25
26     Printed name: __________________________________
27
28     Signature: __________________________________
                                                    1
